Citation Nr: 0700615	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-37 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
spinal fusion at L1-L3, rated 50 percent disabling prior to 
March 7, 2006, and 60 percent disabling on and after March 7, 
2006. 

2.  Entitlement to an effective date earlier than September 
10, 2002, for award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1978.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted an increased (50 percent) 
rating for the lumbosacral spine effective from June 23, 
2000.  This appeal also arises from an April 2004 rating 
decision which awarded the veteran a TDIU, effective from 
September 10, 2002.  The veteran appealed for a higher 
schedular rating for the low back and for an earlier 
effective date for TDIU.

In July 2006, the RO granted an increased (60 percent) 
schedular rating effective from March 7, 2006, for the low 
back.  The veteran has continued his appeal for a higher 
rating for the entire appeal period.  A claim remains in 
controversy where less than the maximum schedular benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   


FINDINGS OF FACT

1.  Service-connected lumbar spinal fusion residuals are 
manifested by painful and severe limitation of motion that 
approximates unfavorable ankylosis.  

2.  The service-connected lumbar spine disability has not 
caused any episode of incapacitation in a recent 12-month 
period.  

3.  Bilateral lower extremity neurological signs and symptoms 
include radicular pain to both lower extremities, positive 
straight leg raising test, absent ankle jerks, bilateral 
lower extremity weakness attributed to low back pain, and 
bilateral lower extremity sensory deficit to temperature and 
to vibration.  

4.  The service medical records (SMRs) show a vertebral 
fracture and subsequent deformity of the L2 vertebral body.  

5.  An early claim for TDIU was denied by the RO in a final, 
unappealed rating decision of June 1980.

6.  On December 7, 2000, the RO received written 
correspondence that included a request for TDIU.  

7.  The veteran has not worked since 1976, has four years of 
college and a degree in psychology.


CONCLUSIONS OF LAW

1.  For the period prior to September 23, 2002, the criteria 
for a 60 percent schedular rating for pronounced 
intervertebral disc syndrome are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2002). 

2.  Beginning on September 23, 2002, the criteria for a 40 
percent schedular rating for lumbar spine limitation of 
motion are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 
(2002).

3.  Beginning on September 23, 2002, the criteria for a 20 
percent schedular rating for intervertebral disc syndrome-
related right lower extremity radiculopathy are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.123, 4.124, 4.124a, Diagnostic Code 8520 (2006).

4.  Beginning on September 23, 2002, the criteria for a 20 
percent schedular rating for intervertebral disc syndrome-
related left lower extremity radiculopathy are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.123, 4.124, 4.124a, Diagnostic Code 8520 (2006).

5.  Beginning on September 23, 2002, the criteria for a 
separate 10 percent schedular rating for demonstrable 
deformity of a vertebral body are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5285 (2006)

6.  The criteria for an earlier effective date of July 11, 
2000, for TDIU are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.340, 
3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  VA must tell a claimant 
the types of medical and lay evidence that the claimant could 
submit that is relevant to establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in January 2003 and in May 2004.  These letters 
informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in January 2006.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because a higher rating is granted for the low back, the RO 
will rectify any defect with respect to the effective date.  
The Board is also granting an earlier effective date for 
TDIU.  

If the veteran is dissatisfied with the effective date that 
will be assigned by the RO for the increased ratings granted 
herein, he is invited to submit a notice of disagreement 
according to appeal instructions that will be issued with the 
RO rating decision.  Thus, no unfair prejudice to the veteran 
will result from the Board's handling of this matter. 

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The entire medical history is reviewed when 
making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The Court held that 38 C.F.R. § 4.40 recognizes that 
functional loss may be due to pain or due to actual impeded 
flexion, as specified in the rating schedule under 38 C.F.R. 
§ 4.71a, and that functional loss caused by either factor 
should be compensated at the same rate.  In other words, 
functional loss due to pain is to be rated at the same level 
as functional loss due to impeded flexion.  Schafrath, supra.  
Significantly, the VA examiners have set forth the ranges of 
painful motion and pain free motion, and the Board has 
considered these carefully.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The RO previously rated the lumbar spine fusion disability 50 
percent disabling under Diagnostic Code 5289, Ankylosis of 
Lumbar Spine, for the period prior to March 7, 2006, and 60 
percent disabling under Diagnostic Code 5241-5243 (spinal 
fusion-intervertebral disc syndrome) since then.  The RO has 
also discussed that the 50 percent rating is also arrived at 
by applying a 40 percent rating for severe limitation of 
motion of the lumbar spine and then adding (not combining) a 
10 percent rating for vertebral fracture with demonstrable 
deformity of a vertebral body.  

Effective September 23, 2002, VA revised the criteria for 
Diagnostic Code 5293.  Moreover, effective September 26, 
2003, VA published additional rating criteria for various 
spine disabilities and removed Diagnostic Code 5289.  Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  VAOPGCPREC 3-2000.  As such, the Board will 
consider the claim for a higher rating for the lumbar spine 
pursuant to the former criteria during the course of the 
entire appeal, and since the effective date of the revision, 
i.e., September 23, 2002, applying whichever version is more 
favorable to the veteran.  

The 50 percent rating assigned under Diagnostic Code 5289 is 
for unfavorable ankylosis of the lumbar spine and is the 
highest rating offered under that diagnostic code.  Thus, the 
next inquiry is whether, prior to September 23, 2002, there 
is any basis to assign a higher rating under another 
diagnostic code that offers a rating or ratings higher than 
50 percent.

The only potentially applicable codes that offer ratings 
higher than 50 percent for the lumbar spine are Diagnostic 
Code 5285, which offers ratings up to 100 percent for 
residuals of vertebral fracture, and Diagnostic Code 5293, 
which offers a 60 percent rating for pronounced 
intervertebral disc syndrome.  

Diagnostic Code 5285, vertebral fracture, may be used because 
the veteran's SMRs reflect that the spine was normal at entry 
while later SMRs reflect that a compression fracture and 
deformity was detected at L2, which required spinal fusion 
from L1 to L3.  In a 1979 rating decision, VA conceded that 
the fracture was likely incurred during active service.  
Thus, VA may rate the residuals of a vertebral fracture. 

Residuals of fracture of a vertebra warrant a 100 percent 
evaluation if there is spinal cord involvement, the 
individual is bedridden, or if the individual requires long 
leg braces.  These are not shown in this case.  With lesser 
cord involvement, the residuals should be rated on the basis 
of limited motion and/or nerve paralysis.  

Residuals of fracture of a vertebra warrant a 60 percent 
evaluation if there is no spinal cord involvement, but where 
abnormal mobility requires a neck brace (jury mast).  In 
other cases, the residuals should be rated on the basis of 
resulting definite limitation of motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  When evaluating the residuals on the basis of 
ankylosis and/or limited motion, evaluations should not be 
assigned for more than one spinal segment by reason of the 
involvement of only the first or last vertebra of an adjacent 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).  

In this case, there is no evidence of spinal cord 
involvement, nor that the veteran is bedridden, or that he 
needs long leg braces or a jury mast.  However, there is 
evidence of demonstrable deformity of a vertebral body.  
Therefore, a 10 percent rating must be added when the spine 
is rated on limited motion or muscle spasm.  

Under the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, a 60 percent evaluation 
is warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).

The service-connected spinal fusion residuals are manifested 
by painful, severe limitation of motion that is the 
functional equivalent of unfavorable ankylosis.  Also present 
is radicular pain to both lower extremities, positive 
straight leg raising test, absent ankle jerks, bilateral 
lower extremity weakness attributed to low back pain, and 
bilateral lower extremity sensory deficits to temperature and 
to vibration.  A magnetic resonance imaging (MRI) showed 
extensive lumbar spondylosis and disc bulges that have been 
associated with the service-connected fused lumbar vertebrae.  
VA and private examiners have not found the same 
manifestations nor do they agree which were caused by the 
service-connected disability.  The Board has resolved any 
remaining doubt on these issues in the veteran's favor.

Comparing the relevant manifestations to the criteria of 
Diagnostic Code 5293 (effective prior to September 23, 2002), 
the Board finds that the criteria for a 60 percent rating are 
more nearly approximated.  Lumbar degenerative disc disease 
has been attributed to the service-connected disability and 
radiculopathy has been attributed to degenerative disc 
disease.  The resulting intervertebral disc syndrome is 
pronounced and little intermittent relief is shown.  Sciatic 
neuropathy or compatible symptoms are shown throughout the 
appeal period.  These manifestations include abundant leg 
pains, sensory deficits, leg weakness, positive straight leg 
raising test, and absent ankle jerks.  The Board will 
therefore grant a 60 percent rating for intervertebral disc 
syndrome under Diagnostic Code 5293 for that portion of the 
appeal period prior to September 26, 2002.  Because this is 
not a rating based on limited motion or muscle spasm, 
however, a 10 percent rating for deformity of a vertebral 
body need not be applied.  

Because the rating schedule was revised effective September 
26, 2002, the Board must discuss whether a higher rating is 
warranted beginning September 26, 2002, due to higher ratings 
that became potentially available through revised Diagnostic 
Code 5293 (effective from September 23, 2002).  

Under Diagnostic Code 5293 (effective from September 23, 
2002), intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Where incapacitating episodes having a total duration of at 
least six weeks during the past 12 months are shown, a 60 
percent rating is warranted.  Incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months warrant a 40 percent rating.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent rating.  Incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months warrant a 10 percent rating.

Note (1): For purposes of evaluation under the 
revised criteria of Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results 
in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

The maximum rating allowed for incapacitating episodes is 60 
percent, which is no greater than the 60 percent assigned 
under the former criteria.  Therefore, the Board need not 
address a rating based on incapacitating episodes.  The Board 
must next consider the criteria set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note 2 (effective September 
23, 2002).   

Diagnostic Code 5293, Note 2 (effective September 23, 2002) 
involves selecting appropriate diagnostic codes for both 
neurologic and non-neurologic symptoms.  Non-neurologic 
symptoms include limitation of motion.  

Diagnostic Code 5292 offers ratings from 10 to 40 percent for 
limitation of motion of the lumbar spine.  Moderate 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (effective prior to September 26, 2003).  Limitation of 
motion of the lumbar spine has been shown to be severe and 
therefore more nearly approximates the criteria for a 40 
percent rating under Diagnostic Code 5292.  Moreover, a 10 
percent rating for demonstrable vertebral body must also be 
considered. 

Turning to a separate rating for the neurologic disabilities 
associated with the lumbar spine (see Note 2 above), under 
38 C.F.R. § 4.123, sciatic nerve involvement warrants a 
rating no higher than that for moderately severe incomplete 
paralysis.  In turn, 38 C.F.R. § 4.124a, Diagnostic Code 8520 
offers a 40 percent rating for moderately severe incomplete 
paralysis of the sciatic nerve, a 20 percent rating for 
moderate incomplete paralysis, and a 10 percent rating for 
mild incomplete paralysis.  

The 20 percent criteria appear to be approximated in this 
case.  Sensory and motor deficits are shown in each lower 
extremity on an occasional basis according to various 
examination reports.  While a May 2003 neurology examination 
report suggests that any peripheral neuropathy is caused by 
diabetes, none of the other examiners have made such a 
conclusion.  Moreover, the May 2003 neurologist then noted, 
very confusingly, that the veteran does not have diabetes.  
Thus, from September 22, 2003, the lumbar spine may be rated 
40 percent for limitation of motion, plus 10 percent for 
demonstrable deformity of a vertebral body, plus 20 percent 
for sciatic-related neurologic right lower extremity 
neuropathy, plus 20 percent for left lower extremity 
neuropathy.  

This method clearly results in rating higher than the 60 
percent authorized under Diagnostic Code 5293.  Therefore, 
during the portion of the appeal period beginning on 
September 23, 2002, a 40 percent rating is granted under 
Diagnostic Code 5292 and 10 percent is added for demonstrable 
deformity of a vertebral body.  Next, two separate 20 percent 
ratings are granted under Diagnostic Code 8520 for moderate 
incomplete paralysis of the lower extremities.  

Turning to an even later portion of the appeal period, that 
is, from September 26, 2003, new rating criteria were added 
to the rating schedule and the diagnostic code numbers 
changed.  Beginning on September 26, 2003, spine disabilities 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revision, the criteria for a rating based on 
duration of incapacitating episodes over the past 12 months 
remains the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations.  
Finally, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine....................................................
......50

Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine..................... 40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine................................................30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or  
abnormal kyphosis..................20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height.......................................................10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 
45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can 
be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be considered 
normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range 
of motion is normal for that individual will be 
accepted.

Note (4): Round each range of motion measurement to 
the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

The above rating criteria for limitation of motion of the 
thoracolumbar spine, while appearing to be new, are not 
significantly different that that shown in the prior 
Diagnostic Code 5292.  Thus, for purposes of this case, the 
revisions that became effective on September 26, 2003, are 
not significant, except for the change in diagnostic code 
numbers.  

The revised rating criteria (from September 23, 2002) do not 
subsume 38 C.F.R. § 4.40, wherein painful motion evinces a 
seriously disabled joint.  Therefore, the Board will continue 
to apply the DeLuca factors and will assign a rating based on 
pain-free motion of the lumbar spine.  Schafrath, supra. 

Concerning DeLuca, however, when the maximum schedular rating 
is in effect for loss of motion of a joint, and the 
disability does not meet the criteria for a higher evaluation 
under any other applicable diagnostic code (after all other 
potential codes have been considered), further consideration 
of functional loss may not be required.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  In this case, the maximum schedular 
rating has been assigned for limitation of motion of the 
lumbar spine and no other applicable criteria offer a higher 
rating (for limitation of motion).  Therefore, there is no 
need for further DeLuca inquiry concerning the spine.  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, a TDIU is in effect and an earlier effective is 
considered below.  Therefore, the Board need not direct that 
the matter be referred to the Central Office for 
consideration.   

Earlier Effective Date

The first matter for resolution is the date of the last final 
decision (if any) that denied TDIU.  Absent a finding of 
clear and unmistakable error (CUE) in a prior final decision, 
the effective date assigned can be no earlier than that date.  
No revision to a prior final decision may be made absent a 
finding of CUE or a finding of non-finality.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.400(k); Best v Brown, 10 Vet. App. 322 
(1997) (RO decision rendered non-final for insufficient 
notice); See also Link v. West, 12 Vet. App. 39, 44 (1998) 
(holding that CUE claim does not exist, as matter of law, 
where there is no prior final RO decision).  

The claims file reflects that the veteran first claimed TDIU 
immediately upon medical retirement from active service in 
April 1978.  On page 4 of his April 1978 VA Form 21-526, he 
entered "(100% due to individual unemployability.)"  Thus, 
it is clear that he sought TDIU.  

In a January 1979 rating decision, the RO denied entitlement 
to TDIU, but granted service connection for the low back and 
for left shoulder bursitis and for both knees.  On February 
11, 1980, the RO received a letter from the veteran 
requesting a new ruling.  He submitted a Social Security 
Administration determination that found him disabled from 
employment due solely to the pain caused by his service-
connected back injury.  In May 1980, he submitted a letter 
from a private doctor that notes that the veteran considered 
himself to be "incapable of gainful employment."

In June 1980, the RO issued another rating decision that 
again denied TDIU.  The veteran did not appeal that decision.  
The veteran later testified before the undersigned Veterans 
Law Judge that he thought that he wrote a letter of 
disagreement; however, the claims file contains no such 
letter.  As noted above, the claims file does contain a 
letter written after the 1979 rating decision, which 
requested a new ruling.  See Gallegos v. Gober, 14 Vet. App. 
50 (2000).

Because there is no evidence that the veteran intended to 
appeal the June 1980 decision, that decision became final.  
The veteran applied for increased compensation in February 
1997; however, he did not allege unemployability.  The 
veteran next applied for an increased rating in June 2000, 
but did not allege unemployability.  In November 2000, the RO 
granted an increased (50 percent) rating for the low back.  

On December 7, 2000, the RO received a letter from the 
veteran's elected representative.  In the letter, the 
representative requested a 100 percent rating for 
unemployability.  Attached to the letter was a notice of 
disagreement from the veteran pertaining to the disability 
rating assigned for the low back in November 2000 and a copy 
of a Social Security Administration award of a disability 
benefit.  The RO again denied TDIU in a November 2001 rating 
decision.  While the matter was on appeal, the RO granted 
TDIU and assigned an effective date of September 10, 2002, 
purportedly based on X-rays dated on that date that showed 
increased knee disabilities.  That X-ray report does not 
appear to be associated with the claims file.  

The effective date for grant of TDIU will depend on the date 
that the RO received the claim for TDIU and on the date that 
it was ascertainable that a total disability due to service-
connected disabilities existed.  

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on [...] a claim for an 
increase, of compensation [...], shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110 (a) 
(West 2002).  

In this case, the RO received the current TDIU claim on 
December 7, 2000. 

Next for consideration are provisions that provide for a date 
earlier than the date that the RO received the formal request 
for TDIU.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110 (b) (2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Unless specifically provided.  On the basis of facts found.  
38 C.F.R. § 3.400 (a).

Increases  (1) General.  Except as provided in paragraph (0) 
(2) of this section and § 3.401 (b), date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o) (1).  

(2) Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o) (2).  

The only relevant evidence dated between December 7, 1999, 
and December 7, 2000, is a July 11, 2000 VA compensation and 
pension examination report.  Thus, July 11, 2000, may be used 
as the date of the claim if the report provides information 
from which it is factually ascertainable that an increase in 
disability had occurred.  This conclusion also comports to 
38 C.F.R. § 3.157 (a).  

38 C.F.R. § 3.157(a) applies where a formal claim for 
compensation has been allowed, or disallowed for the reason 
that the disability is not compensable in degree.  38 C.F.R. 
§ 3.157 (b).  In this case, formal claims for compensation 
had been earlier allowed. 

Next, the above provision applies only if the report relates 
to examination or treatment of a disability for which service 
connection has been previously established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157 (b) (1).  In this case, the 
report relates to the service-connected lumbar spine and a 
claim specifying the benefit sought was received within one 
year.

Thus, under 38 C.F.R. § 3.157, the July 11, 2000, VA 
examination report may establish an earlier effective date 
for grant of TDIU.  

VAOPGCPREC 12-2001 notes that in Roberson v. Principi, 
251 F.3d 1378, 1384 (2001), the Federal Circuit held that the 
claimant does not have to prove that he or she is 100 percent 
unemployable to establish an inability to maintain a 
substantially gainful occupation as required for a TDIU award 
pursuant to 38 C.F.R. § 3.340(a).  Section 3.340(a) discusses 
total disability ratings in general, noting that total 
disability exists if there is impairment sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  It also notes that a total 
disability does not have to be permanent, but will generally 
not be assigned for temporary exacerbations or acute 
infectious diseases.  The Court has stated that the term 
"substantially gainful occupation" as used in 38 C.F.R. § 
4.16(b), "refers to, at a minimum, the ability to earn a 
living wage."  Bowling v. Principi, 15 Vet. App. 1, 7 
(2001).  Additionally, a claimant is not engaged in a 
substantially gainful occupation if their annual income is 
below the poverty threshold for one person.  Id.  

The next pertinent question is whether the veteran's low back 
disability alone was so severe in 2000 as to preclude 
substantially gainful employment.  38 C.F.R. § 4.16(b).  The 
July 11, 2000, VA orthopedic examination report notes that 
the veteran had not worked since 1976 due to the service-
connected spinal fracture and fusion.  Also, of record is the 
1978 Social Security Administration disability decision that 
granted unemployment compensation due solely to the service-
connected lumbar spine.  

An application for TDIU filed in January 2001 reflects that 
the veteran has not worked or earned any money since 1976, 
has four years of college and a degree in psychology, but has 
not had any other training. 

In Martin v. Brown, 4 Vet. App. 136, 140 (1993), the Court 
stressed that Social Security records are not controlling for 
VA purposes, but that they are pertinent to determination of 
veteran's ability to engage in substantially gainful 
employment, citing Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  The Court also stressed that 
In assessing appellant's unemployability 
the Board may be unable to determine 
whether appellant's unemployability is 
caused by his non-service-connected 
disabilities or by his service-connected 
disabilities.  If that is the case, then 
the evidence may be so evenly balanced 
that the benefit of the doubt doctrine 
found in 38 U.S.C.A. § 5107(b)  may 
apply. 
Martin, at 140.  

There is no mention in the Social Security decision that any 
disability other than the service-connected low back 
disability existed.  The Social Security decision and the 
July 11, 2000 VA examination report are persuasive, although 
not controlling, evidence that the veteran was unemployable 
due to service-connected disability at the time of his July 
11, 2000 VA examination.  After considering all the relevant 
evidence and resolving any remaining doubt in favor of the 
veteran, because the date of the VA examination is within a 
year of the date that the RO received the current claim for 
TDIU, an earlier effective date of July 11, 2000, must be 
awarded for TDIU.  

Unfortunately, however, as explained above, the effective 
date cannot be made retroactive to the veteran's original 
claim filed in 1978.  


ORDER

A disability rating of 60 percent rating for lumbosacral 
intervertebral disc disease is granted for that portion of 
the appeal period prior to September 23, 2002, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A disability rating of 40 percent rating for lumbar spine 
limitation of motion is granted and a separate 10 percent 
rating for demonstrable deformity of a vertebral body is 
granted for that portion of the appeal period beginning on 
September 23, 2002, subject to the laws and regulations 
governing the payment of monetary benefits.

A separate 20 percent rating for right lower extremity 
radiculopathy is granted for that portion of the appeal 
period beginning on September 23, 2002, subject to the laws 
and regulations governing the payment of monetary benefits.  

A separate 20 percent rating for left lower extremity 
radiculopathy is granted for that portion of the appeal 
period beginning on September 23, 2002, subject to the laws 
and regulations governing the payment of monetary benefits.

An earlier effective date of July 11, 2000, is granted for 
TDIU, subject to the laws and regulations governing the 
payment of monetary benefits.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


